Title: To Thomas Jefferson from Dennis Griffith, 31 August 1793
From: Griffith, Dennis
To: Jefferson, Thomas



Sir
Elk Ridge Landing 31st. Augt. 1793

  I have been engaged for almost two years past in measuring all the principal Waters and Public Roads in the State of Maryland and am laying down a Map thereof: upon measuring the Sea coast very carefully from the line which divides Delaware and Maryland, (the Latitude of which has been, I believe, very accurately ascertained by Messrs. Mason and Dixon) to the place where we were shewn as the dividing line between Virginia and Maryland, and calculating from the above mentioned Gentlemens measurement of a degree of Latitude which is 68.896 miles to a degree; I make the latitude of this last line 38 miles and some few seconds. I observe in your notes on Virginia that you place this line in the Latitude of about 37d.57′ and being diffident of my abilities, have taken the liberty to address you and to request the favor of you to inform me whether I ought in the work I am engaged in, to abide by my own Latitude, or yours; all my enquiries have hitherto furnished me with no satisfactory information. The Public Offices in Maryland contain none. I am ignorant of the manner that I ought to have pursued, perhaps in this application, but from your Character and writings I have taken up an opinion that nothing more was necessary than to state the want of information, to you, in order to obtain it. I am with the highest respect Yr. most Obedient Servant

D Griffith

